Judgment
José Ayala Rodriguez lived in concubinage with Mariana Ginés from 1921 to February 2, 1945, the date of his death. *236On May 9,1941, by public deed No. 38 executed before Notary José E. Diaz, the said José Ayala Rodriguez adopted minor Luis Norberto Ayala with the previous consent of his parents and subsequent ratification of the former District Court of Arecibo. Upon the death of José Ayala Rodriguez, his mother, Josefa Rodríguez Espino, was declared sole and universal intestate heir of her son, José Ayala Rodriguez, by the former District Court of Arecibo. Upon the death of Josefa Rodríguez Espino on June 24, 1945, her children and grandchildren, defendants-appellees herein, were declared her heirs.
On October 2,1952, the plaintiffs-appellants, Mariana Gi-nés and Luis Norberto Ayala, filed this civil action in the Superior Court, Arecibo Part, for recognition of their respective rights in the actual partnership created by the concubinage and by virtue of the adoption by the first predecessor in interest.
On February 23, 1955, the trial judge recognized the actual partnership created by the concubinage, but concluded that the labor María Ginés could have performed to aid her paramour, José Ayala Rodriguez, had been offset by the property which he recorded in her name when he purchased it from his brother [sic] Miguel and by the share corresponding to her in the price of two urban properties situated in Ma-natí. As respects the adopted child, he held that he had the right only to the estate left upon the adopter’s death provided it did not prejudice the rights of the forced heirs, and that since upon the adopter’s death there was a forced heir, his mother Josefa Rodríguez Espino, the adopted child did not inherit anything.
In their petition for review the plaintiffs assign two errors: (1) error of law in declaring that Luis Norberto Ayala, as adopted child, had no right to inherit from his father, José Ayala Rodríguez, and (2) in declaring that the' *237share of Mariana Ginés had been paid with the property which was previously delivered to her.
1. As respects the adopted child, there is no question that the trial judge relied on our decision in the case of Ex parte Lugo, 64 P.R.R. 826 (1945), without being aware that in a subsequent case —Sosa v. Sosa, 66 P.R.R. 573 (1946) —we held that that case had been erroneously decided (at 584). Therefore, applying the principle of the case of Sosa v. Sosa, supra, to the effect that the adopted child may concur with other forced heirs but without prejudice to the legal portion of the forced heirs, in the event the adopted child concurs with the adopter’s mother, the latter is entitled to one half of the estate and the adopted child to the other half.
2. As respects the concubine, although the trial judge recognized to concubine Mariana Ginés certain rights in the liquidation of the actual partnership constituted with José Rodríguez Ayala, we believe that her share in the partnership was arbitrarily computed, without a direct relation with the corpus of the property acquired during the partnership: Torres v. Roldán, 67 P.R.R. 342 (1947); Danz v. Suau, 82 P.R.R. 591 (1961). If the trial judge believes that the evidence before him is not sufficient to carry out the liquidation of the said partnership, he may summon the parties for a new hearing on the latter question.
For the reasons stated, the judgment rendered by the Superior Court of Puerto Rico, Arecibo Part, on February 23, 1955, is reversed, and Luis Norberto Ayala, as adopted child of José Ayala Rodriguez, is declared heir of one half of the property left by the adopter, annulling the respective declarations of heirship of August 24, 1945 and December 5, 1945, and the case is remanded to the trial court for reliqui-dation of the partnership actually existing between José Ayala Rodríguez and Mariana Ginés, pursuant to the reasoning herein.
*238It was so decreed by the Court as witnesses the signature of the Chief Justice. Mr. Justice Belaval, in a separate opinion in which Mr. Justice Santana Becerra concurs, dissents from that part of the judgment which declares the adopted child to be the heir of one half of the estate, in the belief that the adopted child is entitled to the entire estate. Mr. Justice Santana Becerra also dissented in a separate opinion.
(s) Luis Negrón Fernández

Chief Justice

I attest:
(s) Ignacio Rivera

General Secretary